DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electronic tracking unit” in claim 1-2, 4, 8, 10-11, 13-14, 18-19; “electronic planning unit” in claim 5-6, 12-13, 15, 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the specification paragraph 23, “The electronic tracking unit 30 includes an electronic processor 34, a memory 36, and an input/output (I/O) interface 38 connected to a communication bus 40”. Accordingly, the electronic tracking unit is interpreted as processor couple to a memory. In the specification paragraph 27, “The electronic planning unit 70 includes an electronic processor 74, a memory 76, and an input/output (I/O) interface 78 connected to the communication bus 40”. Accordingly, the electronic planning unit is interpreted as processor couple to a memory. In the specification paragraph 27, “The electronic planning unit 70 includes an electronic processor 74, a memory 76, and an input/output (I/O) interface 78 connected to the communication bus 40”. Accordingly, the electronic planning unit is interpreted as processor couple to a memory.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis-Step 1 
Claims 1 are directed to a system for determining reliability of objects that are sensed for use in driver assistance or automated driving of a vehicle (i.e., a machine). Therefore, claims 1-13 are within at least one of the four statutory categories. 
101 Analysis-Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for reminder of the 101 rejection. Claim 1 recites:
A system for determining reliability of objects that are sensed for use in driver assistance or automated driving of a vehicle, the system comprising:
a plurality of sensors for providing sensor data for the objects that are sensed, the plurality of sensors including one or more sensor modalities;
an electronic tracking unit for receiving the sensor data, the electronic tracking unit configured to process the sensor data to:
	determine a detection probability (pD) for each of the plurality of sensors for each of the objects, 
	determine an existence probability (pex) for each of the plurality of sensors for each of the objects.
The examiner submits that the foregoing bolded limitation(s) constitute a "Mathematical Concepts" because under its broadest reasonable interpretation, the claim covers mathematical calculations. For example, “determine a detection probability (pD) for each of the plurality of sensors for each of the objects, determine an existence probability (pex) for each of the plurality of sensors for each of the objects” in the context of this claim encompasses mathematical calculations based gathered data/values. Accordingly, the claim recites at least one abstract idea.
101 Analysis-Step 2A, Prong II
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim as a whole, integrates the abstract into a partial application. As 
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A system for determining reliability of objects that are sensed for use in driver assistance or automated driving of a vehicle, the system comprising:
a plurality of sensors for providing sensor data for the objects that are sensed, the plurality of sensors including one or more sensor modalities;
an electronic tracking unit for receiving the sensor data, the electronic tracking unit configured to process the sensor data to:
	determine a detection probability (pD) for each of the plurality of sensors for each of the objects, 
	determine an existence probability (pex) for each of the plurality of sensors for each of the objects.
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
	Regarding the additional limitations of “a plurality of sensors for providing sensor data for the objects that are sensed, the plurality of sensors including one or more sensor modalities”, the examiner submits that these limitations are mere data gathering in conjunction with a law of nature or abstract idea (MPEP § 2106.05). In particular, “providing sensor data for the objects that are 
	Regarding the additional limitations of “an electronic tracking unit for receiving the sensor data, the electronic tracking unit configured to process the sensor data”, the examiner submits that these limitations are mere instructions to apply the above noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). In particular, electronic tracking unit recited at a high-level of generality (i.e., as computer performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add no thing that is nor already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2 106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis-Step 2B
	Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an electronic tracking unit for receiving the sensor data, the electronic tracking unit configured to process the sensor data” amounts to nothing more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. 
Furthermore, regarding the additional limitation of “a plurality of sensors for providing sensor data for the objects that are sensed, the plurality of sensors including one or more sensor modalities”, the examiner submits that the limitation merely adds insignificant extra-solution activity to the at least one abstract idea as previously discussed.
Hence the claim is not patent eligible. 
Therefore, claim(s) 1 is/are ineligible under 35 U.S.C. 101.

Dependent claim 2-3, 7-10 has been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination. Dependent claim 2-4, 7-13, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 because the claim merely elaborates on the previously established abstract idea, as analyzed above. The additional limitations recited in the dependent claims fail to establish that the dependent claims 

Regarding Claim 2, the claim recites “provide a collection of existence probabilities defining vectors for each of the objects sensed based on the existence probability (pex) for each of the plurality of sensors for each of the objects” which further narrowing the abstract idea and fail to integrate the abstract idea into a practical application.
Regarding Claim 3, the claim recites “the vectors include all existence probabilities of all contributing ones of the plurality of sensors for each of the objects, and wherein the vectors are sensor independent representations.” which further narrowing the abstract idea and fail to integrate the abstract idea into a practical application.
Regarding Claim 4, the claim recites further narrowing limitation on the “the vectors are provided by the electronic tracking unit to display as an object interface on a display device” which would integrate the abstract idea into a practical application.
Regarding Claim 5, the claim recites further narrowing limitation on the “the planning unit is configured to receive the vectors and controls the vehicle” which would integrate the abstract idea into a practical application.
Regarding Claim 6, the claim recites further narrowing limitation on the “controls at least one selected from a group consisting of: accelerating the vehicle, decelerating the vehicle, and steering the vehicle” which would integrate the abstract idea into a practical application.

Claim 7, the claim recites “the plurality of sensors include Lidar sensors, radar sensors, and video imaging sensors” which amounts to nothing more than mere instructions to apply the exception using generic computer components and fail to integrate the abstract idea into a practical application.
Regarding Claim 8, the claim recites “determine the existence probability for each sensor modality to provide the existence probability (pex,L) for the Lidar sensors, the existence probability (pex,R) for the radar sensors, and the existence probability (pex,V) for the video imaging sensors for each of the objects sensed” which further narrowing the abstract idea and fail to integrate the abstract idea into a practical application.
Regarding Claim 9, the claim recites “the existence probability (pex,L), the existence probability (pex,R), and the existence probability (pex,V) each have a value from between 0 and 1, wherein the value of 0 means the object is not detected” which further narrowing the abstract idea and fail to integrate the abstract idea into a practical application.
Regarding Claim 10, the claim recites further narrowing limitation on the “the electronic tracking unit is configured to sense a presence of a traffic light, and a color of the traffic light, wherein the plurality of sensors include four video imaging sensors, wherein the four video imaging sensors have detection probability values pD for sensing the traffic light and the electronic tracking unit is configured to provide the existence probability values pex to a planning unit for control of the vehicle, and wherein the vehicle is an autonomous vehicle.” which is merely insignificant extra solution activity and further narrowing the abstract idea, therefor fail to integrate the abstract idea into a practical application.

Claim 11, the claim recites further narrowing limitation on the “the electronic tracking unit is configured to provide vectors for each of the objects based on the existence probability(pex) for all contributing ones of the plurality of sensors for each of the objects, wherein the vectors are provided by the electronic tracking unit for display as an object interface on a display device” which would integrate the abstract idea into a practical application.
Regarding Claim 12-13, the claims depended on claim 11 which cured the defiancy in the independent claim which would integrate the abstract idea into a practical application.

Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis-Step 1 
Claims 18 are directed to a system for determining reliability of objects sensed for a driver assistance arrangement or an autonomous vehicle (i.e., a machine). Therefore, claims 18-20 are within at least one of the four statutory categories. 
101 Analysis-Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 18 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for reminder of the 101 rejection. Claim 18 recites:
A system for driver assistance or automated driving of a vehicle by determining a reliability of objects that are sensed, the system comprising:

an electronic tracking unit for receiving the sensor data, the electronic tracking unit configured to process the sensor data to:
	determine a detection probability (pD) for each of the plurality of sensors for each of the objects, 
	determine an existence probability maximum (pex, max), for each of the plurality of sensors for each of the objects, 
	determine an existence probability minimum (pex, min), for each of the plurality of sensors for each of the objects, and
	determine an existence probability median (pex, med), for each of the plurality of sensors for each of the objects.
The examiner submits that the foregoing bolded limitation(s) constitute a "Mathematical Concepts" because under its broadest reasonable interpretation, the claim covers mathematical calculations. For example, “determine a detection probability (pD) for each of the plurality of sensors for each of the objects, determine an existence probability maximum (pex, max), for each of the plurality of sensors for each of the objects, determine an existence probability minimum (pex, min), for each of the plurality of sensors for each of the objects, and determine an existence probability median (pex, med), for each of the plurality of sensors for each of the objects.” in the context of this claim encompasses mathematical calculations based gathered data/values. Accordingly, the claim recites at least one abstract idea.
101 Analysis-Step 2A, Prong II

	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A system for driver assistance or automated driving of a vehicle by determining a reliability of objects that are sensed, the system comprising:
a plurality of sensors for providing sensor data for the objects, the plurality of sensors including one or more sensor modalities; and
an electronic tracking unit for receiving the sensor data, the electronic tracking unit configured to process the sensor data to:
	determine a detection probability (pD) for each of the plurality of sensors for each of the objects, 
	determine an existence probability maximum (pex, max), for each of the plurality of sensors for each of the objects, 
	determine an existence probability minimum (pex, min), for each of the plurality of sensors for each of the objects, and
	determine an existence probability median (pex, med), for each of the plurality of sensors for each of the objects.

	Regarding the additional limitations of “a plurality of sensors for providing sensor data for the objects that are sensed, the plurality of sensors including one or more sensor modalities”, the examiner submits that these limitations are mere data gathering in conjunction with a law of nature or abstract idea (MPEP § 2106.05). In particular, “providing sensor data for the objects that are sensed” indicate pre-solution activity such that it amounts no more than a step of gathering data for use in a claimed process.
	Regarding the additional limitations of “an electronic tracking unit for receiving the sensor data, the electronic tracking unit configured to process the sensor data”, the examiner submits that these limitations are mere instructions to apply the above noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). In particular, electronic tracking unit recited at a high-level of generality (i.e., as computer performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add no thing that is nor already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a 
	101 Analysis-Step 2B
	Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an electronic tracking unit for receiving the sensor data, the electronic tracking unit configured to process the sensor data” amounts to nothing more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. 
Furthermore, regarding the additional limitation of “a plurality of sensors for providing sensor data for the objects that are sensed, the plurality of sensors including one or more sensor modalities”, the examiner submits that the limitation merely adds insignificant extra-solution activity to the at least one abstract idea as previously discussed.
Hence the claim is not patent eligible. 
Therefore, claim(s) 18 is/are ineligible under 35 U.S.C. 101.

Dependent claim 19-20 has been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination. Dependent claim 19-20, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 because the claim merely elaborates on the previously established abstract idea, as analyzed above. The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.
Regarding Claim 19, the claim recites further narrowing limitation on the “the electronic tracking unit is configured to provide vectors for each of the objects based on the existence probability maximum (pex, max), the existence probability minimum (pex, min), and the existence probability median (pex, med) for each of the plurality of sensors for each of the objects, the vectors corresponding to an object interface, wherein each of the vectors includes all existence probabilities of all contributing ones of the plurality of sensors for the corresponding object” which is merely insignificant extra solution activity and further narrowing the abstract idea, therefor fail to integrate the abstract idea into a practical application.
Regarding Claim 20, the claim recites further narrowing limitation on the “providing the object interface to at least one from a group consisting of: an electronic planning unit in a vehicle configured to assess redundancy/reliability of each of the objects; a data event recorder; and a remote teleoperation location via wireless transmission.” which is merely insignificant extra solution activity and fail to integrate the abstract idea into a practical application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 11, 13-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka ( US20190369624A1) in view of Lehre (US20090204289A1).

	In regards to claim 1, Otsuka teaches a system for determining reliability of objects that are sensed for use in driver assistance or automated driving of a vehicle, the system comprising: 
	a plurality of sensors (Otsuka: Fig. 3 Elements 6; Para 36 “a recognition device that is configured using outside-world sensors such as a camera, a radar, LIDAR, and an ultrasonic sensor to acquire information input from the outside world and generate outside-world recognition information to be described below and dynamic system sensors (acceleration, wheel speed, and GPS: Global Positioning System) to recognize a state”) for providing sensor data for the objects that are sensed (Otsuka: Para 49 “sensors of the recognition device 6 acquire physical measurement values of the outside world, apply a specific algorithm (for example, an image recognition algorithm for an acquired image) to the measurement values, and acquire outside-world information”)…
	an electronic tracking unit for receiving the sensor data (Otsuka: Para 58 “The integration recognition unit 602 generates integration recognition information (example: outside-world recognition map) obtained by integrating the outside-world recognition information received from the plurality of recognition devices 6”), the electronic tracking unit configured to process the sensor data to: 
	determine an existence probability (p_ex) for each of the plurality of sensors for each of the objects(Otsuka: Para 54 “The outside-world recognition information becomes information that expresses objects existing at the exterior of the vehicle system and observed by the recognition device. Examples of the outside-world recognition information include types of objects (stationary objects (walls, dividing lines, signals, separation zones, tree, or the like), dynamic objects (pedestrians, vehicles, two-wheeled vehicles, bicycles, and the like), whether running (area entry) is enabled, and other attribution information), relative position information (directions/distances) of objects, absolute position information (coordinates and the like) of the objects, speeds, directions (movement directions and face directions), accelerations, and existence probabilities (likelihoods) of the objects, measurement time of the outside-world recognition information, IDs of recognition devices executing measurements, and the like”; Para 55 “As a calculation method of the existence probability, there is a method of increasing the probability at the time of determination as likelihood, including a time-series observation result (the same type of object exists at the same position in short time) in addition to an operation result of the probability by an object determination algorithm in the recognition device 6. In this way, the possibility that the object can be correctly determined by the observed outside-world recognition information can be increased”).
the plurality of sensors including one or more sensor modalities;
determine a detection probability (p_D) for each of the plurality of sensors for each of the objects.
However, in the same field of endeavor, Lehre teaches …the plurality of sensors including one or more sensor modalities (Lehre: Para 8 “the information of the sensor with respect to its different operating modes, depending on in which operating type which sensor recording range is especially covered, or in which sensor recording range there is special resolution accuracy”);
	determine a detection probability (p_D) for each of the plurality of sensors for each of the objects (Lehre: Para 8 “the detection probability density function states in which sub-range, of the sensor recording range objects are able to be detected particularly well based on the selected operating mode, in that the function gives the detection probability density as a function of the clearance and/or the azimuth angle of the sensor recording range. The detection probability density function is accordingly specified in such a way that it gives the information of the sensor with respect to its different operating modes, depending on in which operating type which sensor recording range is especially covered, or in which sensor recording range there is special resolution accuracy. In other words, the detection probability density function shows where the respective operating mode can detect objects especially well, and in which sensor recording range the most objects are to be expected statistically”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify a system for determining reliability of objects that are sensed for use in driver assistance or automated driving of a vehicle of Otsuka with the feature of the plurality of sensors 

In regards to claim 2, the combination of Otsuka and Lehre teaches the system according to claim 1, and Otsuka further teaches the electronic tracking unit is configured to provide a collection of existence probabilities defining vectors for each of the objects sensed based on the existence probability (p_ex) for each of the plurality of sensors for each of the objects(Otsuka: Fig. 8, 9A, 9B; Para 54 “The outside-world recognition information becomes information that expresses objects existing at the exterior of the vehicle system and observed by the recognition device. Examples of the outside-world recognition information include types of objects (stationary objects (walls, dividing lines, signals, separation zones, tree, or the like), dynamic objects (pedestrians, vehicles, two-wheeled vehicles, bicycles, and the like), whether running (area entry) is enabled, and other attribution information), relative position information (directions/distances) of objects, absolute position information (coordinates and the like) of the objects, speeds, directions (movement directions and face directions), accelerations, and existence probabilities (likelihoods) of the objects, measurement time of the outside-world recognition information, IDs of recognition devices executing measurements, and the like”; Para 58 “The integration recognition unit 602 generates integration recognition information (example: outside-world recognition map) obtained by integrating the outside-world recognition information received from the plurality of recognition devices 6. An example of the outside-world recognition map is illustrated in FIGS. 9(a) and 9(b). Here, an example of the case where object information is disposed for each area with respect to an orthogonal coordinate system (grid) (FIG. 9(a)) is .

In regards to claim 3, the combination of Otsuka and Lehre teaches the system according to claim 2, and Otsuka further teaches the vectors include all existence probabilities of all contributing ones of the plurality of sensors for each of the objects, and wherein the vectors are sensor independent representations (Otsuka: Fig. 8, 9A, 9B; Para 58 “The integration recognition unit 602 generates integration recognition information (example: outside-world recognition map) obtained by integrating the outside-world recognition information received from the plurality of recognition devices 6. An example of the outside-world recognition map is illustrated in FIGS. 9(a) and 9(b). Here, an example of the case where object information is disposed for each area with respect to an orthogonal coordinate system (grid) (FIG. 9(a)) is illustrated in FIG. 9(b). The object information is content in the case of removing position information from the example of the outside-world recognition information and is disposed in each grid”; i.e. Fig. 8 indicated four different sensors disposed in four direction which captures the information regarding other vehicles, the information is then processed to form Fig. 9B which indicated vectors and existence probabilities).

In regards to claim 4, the combination of Otsuka and Lehre teaches the system according to claim 2, and Otsuka further teaches the vectors are provided by the electronic tracking unit to display as an object interface on a display device(Otsuka: Fig. 8, 9A, 9B, 13; Para 36 “an output device such as a liquid crystal display, a warning light, and a speaker that is connected to a network system by wire or wireless, receives data transmitted from the network system, and displays or outputs necessary information such as message information (for example, video and audio)”; Para 93 “An output example of the output device 7 is illustrated in FIG. 13. For an output of the display, like an example illustrated in a situation display 1301 of FIG. 13, a failure range is notified and a generated trajectory is displayed, so that a future operation of the vehicle can be notified”).

In regards to claim 5, the combination of Otsuka and Lehre teaches the system according to claim 4, and Otsuka further teaches including an electronic planning unit, wherein the planning unit is configured to receive the vectors and controls the vehicle (Otsuka: Fig. 11; Para 63 “A trajectory generation method based on the outside-world recognition map will be described”; Para 64 “In the outside-world recognition map of the example of FIG. 9(b), a generation example of a trajectory where an own vehicle moves to a right traffic lane will be described using FIG. 11. Here, an example of the case where a running vehicle exists on the right traffic lane, but a speed of the own vehicle is higher than a speed of the running vehicle and a traffic lane can be changed is illustrated. First, the own vehicle generates a trajectory that satisfies the motion restrictions and moves to the right traffic lane. Then, occurrence or non-occurrence of collision by a prediction trajectory (for example, a position after constant time at a current speed and assumed acceleration) of other dynamic object and the trajectory of the own vehicle is calculated for the generated trajectory. When non-occurrence of the collision is calculated, the own vehicle is controlled on the basis of the trajectory of the own vehicle. When occurrence of the .

In regards to claim 6, the combination of Otsuka and Lehre teaches the system according to claim 5, and Otsuka further teaches the electronic planning unit controls at least one selected from a group consisting of: accelerating the vehicle, decelerating the vehicle, and steering the vehicle (Otsuka: Fig. 11; Para 67 “the trajectory is generated on the basis of the movement direction of the vehicle, the motion restrictions, and the safety restrictions, the trajectory generation/determination unit 603 transmits the trajectory information to the motion control unit 604 on the basis of the generated trajectory, and the motion control unit 604 controls the drive device 5 on the basis of the trajectory information and controls the motion of the vehicle system 1”; Para 36 “a drive device such as an actuator that drives mechanical and electrical devices (for example, an engine, a transmission, a wheel, a brake, and a steering device) to control a vehicle motion, according to control of the vehicle control system”).
In regards to claim 7, the combination of Otsuka and Lehre teaches the system according to claim 1, and Otsuka further teaches the plurality of sensors include Lidar sensors, radar sensors, and video imaging sensors (Otsuka: Para 36 “a recognition device that is configured .

In regards to claim 8, the combination of Otsuka and Lehre teaches the system according to claim 7, and Otsuka further teaches the electronic tracking unit is configured to determine the existence probability for each sensor modality to provide the existence probability (p_ex,L) for the Lidar sensors, the existence probability (p_ex,R) for the radar sensors, and the existence probability (p_ex,V) for the video imaging sensors for each of the objects sensed (Otsuka: Fig. 10; Para 36 “a recognition device that is configured using outside-world sensors such as a camera, a radar, LIDAR, and an ultrasonic sensor to acquire information input from the outside world and generate outside-world recognition information to be described below and dynamic system sensors (acceleration, wheel speed, and GPS: Global Positioning System) to recognize a state (a motion state and a position state) of the vehicle system; Para 54 “The outside-world recognition information becomes information that expresses objects existing at the exterior of the vehicle system and observed by the recognition device. Examples of the outside-world recognition information include types of objects (stationary objects (walls, dividing lines, signals, separation zones, tree, or the like), dynamic objects (pedestrians, vehicles, two-wheeled vehicles, bicycles, and the like), whether running (area entry) is enabled, and other attribution information), relative position information (directions/distances) of objects, absolute position information (coordinates and the like) of the objects, speeds, directions (movement directions and face directions), existence probabilities (likelihoods) of the objects, measurement time of the outside-world recognition information, IDs of recognition devices executing measurements, and the like”; Para 58 “The integration recognition unit 602 generates integration recognition information (example: outside-world recognition map) obtained by integrating the outside-world recognition information received from the plurality of recognition devices 6”;  Para 60 “An example of a list-type notation is illustrated in FIG. 10. 1001 shows the entire outside-world recognition map by list display. As such, the outside-world recognition map is held in the list type, so that a data amount can be reduced as compared with the grid type”; i.e. the list indicated different sensors which would provide the existence probabilities for different objects detected).

In regards to claim 9, the combination of Otsuka and Lehre teaches the system according to claim 8, and Otsuka further teaches the existence probability (p_ex,L), the existence probability (p_ex,R), and the existence probability (p_ex,V) each have a value from between 0 and 1 (Otsuka: Fig. 8, 10, 17C; Para 36 “a recognition device that is configured using outside-world sensors such as a camera, a radar, LIDAR, and an ultrasonic sensor to acquire information input from the outside world and generate outside-world recognition information to be described below and dynamic system sensors (acceleration, wheel speed, and GPS: Global Positioning System) to recognize a state (a motion state and a position state) of the vehicle system; Para 110 “A superimposition result of these recognition results is described in FIG. 17(c). In an area of A in the drawing, because it is recognized that an object does not exist (the existence probability is 0) in a recognition device (hereinafter, referred to as a normal recognition device) in which a failure does not occur, the existence probability of the dynamic object to be a multiplication result thereof becomes 0”; Para 112 “In an area of (C) in the drawing, recognition can be surely performed from existence probability of 1.0)”; i.e. the different sensors would indicate if an object is detected with existence probability of 1 and indicate if an object is not detected with existence probability of 0), wherein the value of 0 means the object is not detected (Otsuka: Fig. 8, 17C; Para 110 “A superimposition result of these recognition results is described in FIG. 17(c). In an area of A in the drawing, because it is recognized that an object does not exist (the existence probability is 0) in a recognition device (hereinafter, referred to as a normal recognition device) in which a failure does not occur, the existence probability of the dynamic object to be a multiplication result thereof becomes 0”).

In regards to claim 11, the combination of Otsuka and Lehre teaches the system according to claim 1, and Otsuka further teaches the electronic tracking unit is configured to provide vectors for each of the objects based on the existence probability(p_ex) for all contributing ones of the plurality of sensors for each of the objects (Otsuka: Fig. 8, 9A, 9B; Para 58 “The integration recognition unit 602 generates integration recognition information (example: outside-world recognition map) obtained by integrating the outside-world recognition information received from the plurality of recognition devices 6. An example of the outside-world recognition map is illustrated in FIGS. 9(a) and 9(b). Here, an example of the case where object information is disposed for each area with respect to an orthogonal coordinate system (grid) (FIG. 9(a)) is illustrated in FIG. 9(b). The object information is content in the case of removing position information from the example of the outside-world recognition information and is disposed in each grid”; i.e. Fig. 8 indicated four different sensors disposed in four direction which captures the information regarding other vehicles, the information is then processed to form Fig. 9B which indicated vectors and existence probabilities), wherein the vectors are provided by the electronic tracking unit for display as an object interface on a display device (Otsuka: Fig. 8, 9A, 9B, 13; Para 36 “an output device such as a liquid crystal display, a warning light, and a speaker that is connected to a network system by wire or wireless, receives data transmitted from the network system, and displays or outputs necessary information such as message information (for example, video and audio)”; Para 93 “An output example of the output device 7 is illustrated in FIG. 13. For an output of the display, like an example illustrated in a situation display 1301 of FIG. 13, a failure range is notified and a generated trajectory is displayed, so that a future operation of the vehicle can be notified”).

In regards to claim 13, the combination of Otsuka and Lehre teaches the system according to claim 111, and Otsuka further teaches the object interface is provided from the electronic tracking unit to at least one from a group consisting of: an electronic planning unit in the vehicle (Otsuka: Fig. 6; Para 47 “All or any combination of the integration recognition unit 602, the trajectory generation/determination unit 603, the motion control unit 604, the user input unit 605, the output management unit 606, and the notification management unit 607 is called an action planning system and a part or all of the drive device 5, the recognition device 6, the output device 7, the input device 8, and the notification device 9 may be included in the action planning system”); a data event recorder; and a transmission to a remote teleoperation location.

	In regards to claim 14, Otsuka teaches a system for determining reliability of objects sensed for a driver assistance arrangement or an autonomous vehicle, the system comprising:
a plurality of sensors (Otsuka: Fig. 3 Elements 6; Para 36 “a recognition device that is configured using outside-world sensors such as a camera, a radar, LIDAR, and an ultrasonic sensor  for providing sensor data for objects (Otsuka: Para 49 “sensors of the recognition device 6 acquire physical measurement values of the outside world, apply a specific algorithm (for example, an image recognition algorithm for an acquired image) to the measurement values, and acquire outside-world information”)…
	an electronic tracking unit for receiving the sensor data (Otsuka: Para 58 “The integration recognition unit 602 generates integration recognition information (example: outside-world recognition map) obtained by integrating the outside-world recognition information received from the plurality of recognition devices 6”), the electronic tracking unit configured to process the sensor data to: 
	determine an existence probability (p_ex) for each of the plurality of sensors for each of the objects (Otsuka: Para 54 “The outside-world recognition information becomes information that expresses objects existing at the exterior of the vehicle system and observed by the recognition device. Examples of the outside-world recognition information include types of objects (stationary objects (walls, dividing lines, signals, separation zones, tree, or the like), dynamic objects (pedestrians, vehicles, two-wheeled vehicles, bicycles, and the like), whether running (area entry) is enabled, and other attribution information), relative position information (directions/distances) of objects, absolute position information (coordinates and the like) of the objects, speeds, directions (movement directions and face directions), accelerations, and existence probabilities (likelihoods) of the objects, measurement time of the outside-world recognition information, IDs of recognition devices executing measurements, and the like”; Para 55 “As a calculation method of the existence probability, there is a method of increasing the probability at the time of determination as likelihood, including a time-series observation result (the same type of object exists at the same position in short time) in addition to an operation result of the probability by an object determination algorithm in the recognition device 6. In this way, the possibility that the object can be correctly determined by the observed outside-world recognition information can be increased”).
		provide vectors for each of the objects based on the existence probability(p_ex) for all contributing ones of the plurality of sensors for each of the objects (Otsuka: Fig. 8, 9A, 9B; Para 58 “The integration recognition unit 602 generates integration recognition information (example: outside-world recognition map) obtained by integrating the outside-world recognition information received from the plurality of recognition devices 6. An example of the outside-world recognition map is illustrated in FIGS. 9(a) and 9(b). Here, an example of the case where object information is disposed for each area with respect to an orthogonal coordinate system (grid) (FIG. 9(a)) is illustrated in FIG. 9(b). The object information is content in the case of removing position information from the example of the outside-world recognition information and is disposed in each grid”; i.e. Fig. 8 indicated four different sensors disposed in four direction which captures the information regarding other vehicles, the information is then processed to form Fig. 9B which indicated vectors and existence probabilities), and 
a display device for displaying the vectors as an object interface (Otsuka: Fig. 8, 9A, 9B, 13; Para 36 “an output device such as a liquid crystal display, a warning light, and a speaker that is connected to a network system by wire or wireless, receives data transmitted from the network system, and displays or outputs necessary information such as message information (for example, video and audio)”; Para 93 “An output example of the output device 7 is illustrated in FIG. 13. For an output of the display, like an example illustrated in a situation display 1301 of .
Yet Otsuka do not teach …the plurality of sensors including one or more sensor modalities;
determine a detection probability (p_D) for each of the plurality of sensors for each of the objects.
However, in the same field of endeavor, Lehre teaches …the plurality of sensors including one or more sensor modalities (Lehre: Para 8 “the information of the sensor with respect to its different operating modes, depending on in which operating type which sensor recording range is especially covered, or in which sensor recording range there is special resolution accuracy”);
	determine a detection probability (p_D) for each of the plurality of sensors for each of the objects (Lehre: Para 8 “the detection probability density function states in which sub-range, of the sensor recording range objects are able to be detected particularly well based on the selected operating mode, in that the function gives the detection probability density as a function of the clearance and/or the azimuth angle of the sensor recording range. The detection probability density function is accordingly specified in such a way that it gives the information of the sensor with respect to its different operating modes, depending on in which operating type which sensor recording range is especially covered, or in which sensor recording range there is special resolution accuracy. In other words, the detection probability density function shows where the respective operating mode can detect objects especially well, and in which sensor recording range the most objects are to be expected statistically”).


In regards to claim 16, the combination of Otsuka and Lehre teaches the system according to claim 14, and Otsuka further teaches the existence probability (p_ex) includes an existence probability maximum, (p_ex,max) (Otsuka: Para 112 “In an area of (C) in the drawing, recognition can be surely performed from a normal recognition device (existence probability of 1.0)”), an existence probability minimum (p_ex,min) (Otsuka: Para 110 “A superimposition result of these recognition results is described in FIG. 17(c). In an area of A in the drawing, because it is recognized that an object does not exist (the existence probability is 0) in a recognition device (hereinafter, referred to as a normal recognition device) in which a failure does not occur, the existence probability of the dynamic object to be a multiplication result thereof becomes 0”), and an existence probability median (p_ex,med) (Otsuka: Para 109 “Here, as an example, the existence probability that a dynamic object exists in an area where the dynamic object does not exist until the failure occurs, in a failure occurrence range, is set as 0.3 uniformly and an area where the dynamic object exists until the failure occurs and an action prediction range of the dynamic object thereof are set as the existence probability of 0.8”), which are provided as redundancy information for the object interface (Otsuka: Para 112 “In an area of (C) in the drawing, recognition can be surely performed from a normal recognition device (existence If the existence probability is superimposed on the existence probability (0.8) of the recognition device in which the failure occurs, the existence probability becomes 0.8”; i.e. superimposing would encompass redundancy information as one probability lay over another).

In regards to claim 17, the combination of Otsuka and Lehre teaches the system according to claim 16, and Otsuka further teaches the plurality of sensors include Lidar sensors, radar sensors, and video imaging sensors (Otsuka: Para 36 “a recognition device that is configured using outside-world sensors such as a camera, a radar, LIDAR, and an ultrasonic sensor to acquire information input from the outside world and generate outside-world recognition information to be described below and dynamic system sensors (acceleration, wheel speed, and GPS: Global Positioning System) to recognize a state (a motion state and a position state) of the vehicle system”), while Lehre further teaches each having different sensor modalities (Lehre: Para 8 “the information of the sensor with respect to its different operating modes, depending on in which operating type which sensor recording range is especially covered, or in which sensor recording range there is special resolution accuracy”).

	In regards to claim 18, Otsuka teaches a system for driver assistance or automated driving of a vehicle by determining a reliability of objects that are sensed, the system comprising:
a plurality of sensors (Otsuka: Fig. 3 Elements 6; Para 36 “a recognition device that is configured using outside-world sensors such as a camera, a radar, LIDAR, and an ultrasonic sensor to acquire information input from the outside world and generate outside-world recognition information to be described below and dynamic system sensors (acceleration, wheel speed, and  for providing sensor data for objects (Otsuka: Para 49 “sensors of the recognition device 6 acquire physical measurement values of the outside world, apply a specific algorithm (for example, an image recognition algorithm for an acquired image) to the measurement values, and acquire outside-world information”)…
	an electronic tracking unit for receiving the sensor data (Otsuka: Para 58 “The integration recognition unit 602 generates integration recognition information (example: outside-world recognition map) obtained by integrating the outside-world recognition information received from the plurality of recognition devices 6”), the electronic tracking unit configured to process the sensor data to: 
	determine an existence probability maximum (p_ex, max), for each of the plurality of sensors for each of the objects(Otsuka: Para 112 “In an area of (C) in the drawing, recognition can be surely performed from a normal recognition device (existence probability of 1.0)”), 
	determine an existence probability minimum (p_ex, min), for each of the plurality of sensors for each of the objects(Otsuka: Para 110 “A superimposition result of these recognition results is described in FIG. 17(c). In an area of A in the drawing, because it is recognized that an object does not exist (the existence probability is 0) in a recognition device (hereinafter, referred to as a normal recognition device) in which a failure does not occur, the existence probability of the dynamic object to be a multiplication result thereof becomes 0”), and 
	determine an existence probability median (p_ex, med), for each of the plurality of sensors for each of the objects(Otsuka: Para 109 “Here, as an example, the existence probability that a dynamic object exists in an area where the dynamic object does not exist until the failure occurs, in a failure occurrence range, is set as 0.3 uniformly and an area where the the existence probability of 0.8”).
Yet Otsuka do not teach …the plurality of sensors including one or more sensor modalities;
determine a detection probability (p_D) for each of the plurality of sensors for each of the objects.
However, in the same field of endeavor, Lehre teaches …the plurality of sensors including one or more sensor modalities (Lehre: Para 8 “the information of the sensor with respect to its different operating modes, depending on in which operating type which sensor recording range is especially covered, or in which sensor recording range there is special resolution accuracy”);
	determine a detection probability (p_D) for each of the plurality of sensors for each of the objects (Lehre: Para 8 “the detection probability density function states in which sub-range, of the sensor recording range objects are able to be detected particularly well based on the selected operating mode, in that the function gives the detection probability density as a function of the clearance and/or the azimuth angle of the sensor recording range. The detection probability density function is accordingly specified in such a way that it gives the information of the sensor with respect to its different operating modes, depending on in which operating type which sensor recording range is especially covered, or in which sensor recording range there is special resolution accuracy. In other words, the detection probability density function shows where the respective operating mode can detect objects especially well, and in which sensor recording range the most objects are to be expected statistically”).


In regards to claim 19, the combination of Otsuka and Lehre teaches the system according to claim 18, and Otsuka further teaches the electronic tracking unit is configured to provide vectors for each of the objects based on the existence probability maximum (p_ex, max), the existence probability minimum (p_ex, min), and the existence probability median (p_ex, med) for each of the plurality of sensors for each of the objects (Otsuka: Fig. 8, 9A, 9B; Para 58 “The integration recognition unit 602 generates integration recognition information (example: outside-world recognition map) obtained by integrating the outside-world recognition information received from the plurality of recognition devices 6. An example of the outside-world recognition map is illustrated in FIGS. 9(a) and 9(b). Here, an example of the case where object information is disposed for each area with respect to an orthogonal coordinate system (grid) (FIG. 9(a)) is illustrated in FIG. 9(b). The object information is content in the case of removing position information from the example of the outside-world recognition information and is disposed in each grid”; Para 54 “The outside-world recognition information becomes information that expresses objects existing at the exterior of the vehicle system and observed by the recognition device. Examples of the outside-world recognition information include types of objects (stationary objects (walls, dividing lines, signals, separation zones, tree, or the like), dynamic objects (pedestrians, existence probabilities (likelihoods) of the objects, measurement time of the outside-world recognition information, IDs of recognition devices executing measurements, and the like”; i.e. the information (existence probabilities (likelihoods) of the objects) is then processed to form Fig. 9B which indicated vectors and existence probabilities), the vectors corresponding to an object interface, wherein each of the vectors includes all existence probabilities of all contributing ones of the plurality of sensors for the corresponding object (Otsuka: Fig. 8, 9A, 9B; Para 58 “The integration recognition unit 602 generates integration recognition information (example: outside-world recognition map) obtained by integrating the outside-world recognition information received from the plurality of recognition devices 6. An example of the outside-world recognition map is illustrated in FIGS. 9(a) and 9(b). Here, an example of the case where object information is disposed for each area with respect to an orthogonal coordinate system (grid) (FIG. 9(a)) is illustrated in FIG. 9(b). The object information is content in the case of removing position information from the example of the outside-world recognition information and is disposed in each grid”; i.e. Fig. 8 indicated four different sensors disposed in four direction which captures the information regarding other vehicles, the information is then processed to form Fig. 9B which indicated vectors and existence probabilities).

In regards to claim 20, the combination of Otsuka and Lehre teaches the system according to claim 19, and Otsuka further teaches providing the object interface to at least one from a group consisting of: an electronic planning unit in a vehicle configured to assess redundancy/reliability of each of the objects (Otsuka: Fig. 6; Para 47 “All or any combination of the integration recognition unit 602, the trajectory generation/determination unit 603, the motion control unit 604, the user input unit 605, the output management unit 606, and the notification management unit 607 is called an action planning system and a part or all of the drive device 5, the recognition device 6, the output device 7, the input device 8, and the notification device 9 may be included in the action planning system”; Para 58 “The integration recognition unit 602 generates integration recognition information (example: outside-world recognition map) obtained by integrating the outside-world recognition information received from the plurality of recognition devices 6”; Para 54 “The outside-world recognition information becomes information that expresses objects existing at the exterior of the vehicle system and observed by the recognition device. Examples of the outside-world recognition information include types of objects (stationary objects (walls, dividing lines, signals, separation zones, tree, or the like), dynamic objects (pedestrians, vehicles, two-wheeled vehicles, bicycles, and the like), whether running (area entry) is enabled, and other attribution information), relative position information (directions/distances) of objects, absolute position information (coordinates and the like) of the objects, speeds, directions (movement directions and face directions), accelerations, and existence probabilities (likelihoods) of the objects, measurement time of the outside-world recognition information, IDs of recognition devices executing measurements, and the like”); a data event recorder; and a remote teleoperation location via wireless transmission.

Claim 10, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (US20190369624A1) in view of Lehre (US20090204289A1) further in view of Shalev-Shwartz (US20210162995A1).

In regards to claim 10, the combination of Otsuka and Lehre teaches the system according to claim 1, 
…the four video imaging sensors have detection probability values p_D for sensing the traffic light (Lehre: Para 8 “detection probability density function states in which sub-range, of the sensor recording range objects are able to be detected particularly well based on the selected operating mode, in that the function gives the detection probability density as a function of the clearance and/or the azimuth angle of the sensor recording range. The detection probability density function is accordingly specified in such a way that it gives the information of the sensor with respect to its different operating modes, depending on in which operating type which sensor recording range is especially covered, or in which sensor recording range there is special resolution accuracy. In other words, the detection probability density function shows where the respective operating mode can detect objects especially well, and in which sensor recording range the most objects are to be expected statistically”; Para 9 “at least one object detection sensor is several sensors which are developed as different sensor types”; Para 10 “the different sensor types are ultrasound sensors, pulse radar sensors, frequency-modulated continuous wave (FMCW) radar sensors, lidar sensors and/or video sensors”; i.e. the video sensors  with detection probability for detect objects would encompass video imaging sensors have detection probability values p_D for sensing the traffic light) and the electronic tracking unit is configured to provide the existence probability values p_ex to a planning unit for control of the vehicle(Otsuka: Fig. 11; Para 63 A trajectory generation method based on the outside-world recognition map will be described”; Para 64 “In the outside-world recognition map of the example of FIG. 9(b), a generation example of a trajectory where an own vehicle moves to a right traffic lane will be described using FIG. 11. Here, an example of the case where a running vehicle exists on the right traffic lane, but a speed of the own vehicle is higher than a speed of the running vehicle and a traffic lane can be changed is illustrated. First, the own vehicle generates a trajectory that satisfies the motion restrictions and moves to the right traffic lane. Then, occurrence or non-occurrence of collision by a prediction trajectory (for example, a position after constant time at a current speed and assumed acceleration) of other dynamic object and the trajectory of the own vehicle is calculated for the generated trajectory. When non-occurrence of the collision is calculated, the own vehicle is controlled on the basis of the trajectory of the own vehicle. When occurrence of the collision is calculated, recalculation is performed after constant standby time or a different trajectory satisfying the motion restrictions is generated and the safety restrictions are calculated in the same way”; Para 67 “the trajectory is generated on the basis of the movement direction of the vehicle, the motion restrictions, and the safety restrictions, the trajectory generation/determination unit 603 transmits the trajectory information to the motion control unit 604 on the basis of the generated trajectory, and the motion control unit 604 controls the drive device 5 on the basis of the trajectory information and controls the motion of the vehicle system 1”), and wherein the vehicle is an autonomous vehicle(Otsuka: Para 63 “the trajectory generation/determination unit 603 transmits the trajectory information to the motion control unit 604 on the basis of the generated trajectory, and the motion control unit 604 controls the drive device 5 on the basis of the trajectory information and controls the motion of the vehicle system 1”; i.e. controls the drive device 5 on .
Yet the combination of Otsuka and Lehre do not teach the electronic tracking unit is configured to sense a presence of a traffic light, and a color of the traffic light, wherein the plurality of sensors include four video imaging sensors.
However, in the same field of endeavor, Shalev-Shwartz teaches the electronic tracking unit is configured to sense a presence of a traffic light, and a color of the traffic light, wherein the plurality of sensors include four video imaging sensors (Shalev-Shwartz: Para 10 “detect a presence of a traffic light in the environment of the host vehicle; determine whether the detected traffic light is relevant to the host vehicle and the pedestrian crosswalk; determine a state of the detected traffic light; determine, when a representation of a pedestrian appears in the at least one image, a proximity of the pedestrian relative to the detected pedestrian crosswalk; determine, based on at least one driving policy, a planned navigational action for causing the host vehicle to navigate relative to the detected pedestrian crosswalk, wherein determination of the planned navigational action is further based on the determined state of the detected traffic light and the determined proximity of the pedestrian relative to the detected pedestrian crosswalk; and cause one or more actuator systems of the host vehicle to implement the planned navigational action”; Para 119 “One or more cameras (e.g., image capture devices 122, 124, and 126) may be part of a sensing block included on a vehicle. Various other sensors may be included in the sensing block, and any or all of the sensors may be relied upon to develop a sensed navigational state of the vehicle. In addition to cameras (forward, sideward, rearward, etc), other sensors such as RADAR, LIDAR, and acoustic sensors may be included in the sensing block”).
 (Shalev-Shwartz: Para 5).

In regards to claim 12, the combination of Otsuka, Lehre, and Shalev-Shwartz teaches the system according to claim 11, and Shalev-Shwartz further teaches the object interface is provided to third parties for development of a standalone electronic planning unit (Shalev-Shwartz: Para 124 “wireless transceiver 172 may and/or receive data over one or mom networks (e.g., cellular networks, the Internet, etc.). For example, wireless transceiver 172 may upload data collected by system 100 to one or more servers, and download data from the one or more servers. Via wireless transceiver 172, system 100 may receive, for example, periodic or on demand updates to data stored in map database 160, memory 140, and/or memory 150. Similarly, wireless transceiver 172 may upload any data (e.g., images captured by image acquisition unit 120, data received by position sensor 130 or other sensors, vehicle control systems, etc.) from system 100 and/or any data processed by processing unit 110 to the one or more servers”; Para 201 “the analysis may make use of trained system (e.g., a machine learning or deep learning system), which may, for example, estimate a future path ahead of a current location of a vehicle based on an image captured at the current location”; Para 219 “The system may be trained through exposure to various navigational states, having the system apply the policy, providing a reward (based on a reward .

As per claim 15, it recites a system for determining reliability of objects sensed for a driver assistance arrangement or an autonomous vehicle having limitations similar to those of claim 12 and therefore is rejected on the same basis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668